DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4-5 and 15-16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Matsumoto et al. (CN-105916474A from IDS filed 3/17/2021).
Regarding claims 4-5, 15-16, Matsumoto discloses a method for intermittent ultrasonic processing a length of material, wherein the length of material is moved through between a sonotrode and a counter tool and the length of material is processed intermittently, stimulating the sonotrode by an ultrasonic oscillation with an oscillation amplitude A in a processing interval and stimulating the sonotrode with an oscillation amplitude B in a movement interval wherein B<A and during the processing interval and during the movement interval the length of material touches both the sonotrode and also the counter tool. Matsumoto discloses that the size of the ultrasonic energy is different in the forward path and the return path and the roller horn 61 and the anvil 71 are in contact with the workpiece (figure 3).  In the forward path, the workpiece is ultrasonic .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volger (WO 2016/074983A1 from IDS) in view of Nakai (2011/0036897).
Regarding claim 1, Volger discloses a method for intermittent ultrasonic processing of a length of material, wherein a length of material is moved through between a sonotrode 16 and a counter-tool 18 and the length of material is processed intermittently (paragraph 0004-0024).
Volger discloses controlling the force and adjusting the force to meet a specific predetermined force and adjusting the force during the welding process.  Volger does 
Regarding claim 2, since the intervals appear to be arbitrary (no specific start or stop), the initial start of the vibrations, prior to welding, can be considered part of the B interval.  Therefore, the limitation “in that the oscillation amplitude B >0” is met by the prior art. 
Regarding claim 3, the Examiner is interpreting the movement interval to include the initial startup of the vibration until it reaches the welding vibration.  Therefore, at some point during this time, the in that the oscillation amplitude B during the movement interval amounts to between 10% and 30% of the oscillation amplitude A during the processing interval.  
A during a welding interval (paragraphs 0004-0024).  
Regarding claim 7, it is inherent that the sonotrode or counter-tool is pressed onto the length of material with a predetermined force FB during a standby interval, wherein the force FB < FA (force prior to pressing to achieve the welding force).  Since the ‘interval’ can be any amount of time at any point in time, this limitation is met. 
Regarding claims 8-9, 12, the processing interval can be any amount of time.  The processing interval can include the welding plus any time after the welding.  Therefore, Volger in that the welding interval is shorter than the processing interval.  
Regarding claim 10, the movement interval of Volger can be the initial contact of the sonotrode to the initial startup of the vibration.  Therefore, there would inherently be a ramp interval is provided between the movement interval and the processing interval in which the oscillation amplitude of the ultrasonic oscillation of the sonotrode is increased from the oscillation amplitude B to the oscillation amplitude A, continuously. 
Regarding claims 11 and 14, Volger does not specifically how fast the material is moved between the sonotrode and the counter tool.  However, the speed or velocity at which material is moved would depend on the material being welded (thickness, properties, size of weld, etc.).  Therefore, determining the ideal speed would have been obvious to one skilled in the art at the time of the invention based on the material being welded. This would prevent a weak or damaged weld joint.  
Regarding claim 13, the movement interval of Volger can be the initial contact of the sonotrode to the initial startup of the vibration.  Therefore, there would inherently be .

Response to Arguments
Applicant's arguments filed 6/18/2021 have been fully considered but they are not persuasive.
The Applicant argues that the Examiner adopted a very broad construction of applicant’s claim terms “movement interval” and “processing interval” without providing reasoned explanation of the construction.  The Applicant argues that the Applicant discloses moving a length of material continuously between a sonotrode and a counter tool and intermittently processing the material by increasing the amplitude of vibration to a desired level for a fixed interval.  During the processing interval, the material is moving continuously between the sonotrode and the counter tool.  During the movement interval, the oscillation amplitude is reduced to a lower level but the material is still moving continuously between the sonotrode and the counter tool.  The Applicant argues that Nakai’s processing is tailored to the task of mounting chips on a substrate.  The chip and substrate cannot move relative to the processing apparatus once contact between the chip and substrate has occurred.  Thus the chip and substrate are stationary during the movement interval and processing interval.  Claim 1 requires a length of material to be moving between the sonotrode and the counter tool.  The 
The Examiner disagrees.  The Applicant’s claim is broader than argued in the above arguments.  There is nothing within the claim that states that the sonotrode and counter tool are still contacting the material when moving the material.  The claim only requires that the material is between the sonotrode and the counter tool when the .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ERIN B SAAD/Primary Examiner, Art Unit 1735